Citation Nr: 0942778	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-30 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for conjunctival cysts 
of the right eye.

4.  Entitlement to service connection for a left foot tumor.

5.  Entitlement to service connection for infections.

6.  Entitlement to service connection for bruxism (teeth 
grinding), to include as secondary to service-connected 
posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for heat exhaustion.

8.  Entitlement to service connection for benign prostatic 
hypertrophy, to include as secondary to Agent Orange 
exposure.

9.  Entitlement to service connection for loss of sex drive, 
to include as secondary to Agent Orange exposure.

10.  Entitlement to service connection for diabetes mellitus 
type II, to include as secondary to Agent Orange exposure.

11.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to diabetes mellitus type II.

12.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a low back disability; and if so, 
whether service connection for this condition is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1967 to July 
1970, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

In June 2006, a Decision Review Officer (DRO) hearing was 
held in connection with the Veteran's claims.  

By an October 2008 statement, the Veteran, through his 
representative, requested that his October 2008 Travel Board 
hearing be cancelled.

A review of the claims file indicates that in statements 
received by the RO in December 2005 and March 2006, the 
Veteran raised the issues of a heart condition and low blood 
pressure respectively.  (The Board notes that, with respect 
to the heart condition, the RO sent the Veteran a letter 
informing him of VA's duty to notify and assist in March 
2006.)  Since these issues have not been adjudicated, they 
are referred to the RO for appropriate consideration.

The issues of entitlement to service connection for diabetes 
mellitus type II and peripheral neuropathy of the lower 
extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No nexus between the Veteran's active duty and his 
currently-shown bilateral hearing loss has been demonstrated.

2.  No nexus between the Veteran's active duty and his 
currently-shown tinnitus has been demonstrated.

3.  No nexus between the Veteran's active duty and his 
currently-shown conjunctival cysts has been demonstrated.

4.  The Veteran does not have a current chronic left foot 
tumor associated with his active military duty.  

5.  The Veteran does not have a current chronic infection 
associated with his active military duty.

6.  There is no evidence of bruxism during service, or for 
many years after service, and any link between this condition 
and the Veteran's service-connected PTSD has been 
characterized as speculative.

7.  The Veteran does not have current chronic residuals of 
heat exhaustion associated with his active military duty.

8.  The Veteran's currently-shown benign prostatic 
hypertrophy was not present until many years after service 
and did not result from service, to include exposure to Agent 
Orange.

9.  The Veteran does not have a current chronic disability 
manifested by loss of sex drive associated with his active 
military duty, to include exposure to Agent Orange.

10.  In an April 1974 decision, the RO denied service 
connection for a low back condition.  Following receipt of 
notification of that determination, the Veteran did not 
initiate a timely appeal of the denial, and the decision 
became final.

11.  The evidence received since the RO's April 1974 denial 
of service connection for a low back condition raises a 
reasonable possibility of substantiating the claim.

12.  A September 2006 VA examiner opined that the Veteran's 
currently-shown old compression fracture of the lumbar spine 
is related to service  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).

3.  Service connection for conjunctival cysts of the right 
eye is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

4.  Service connection for a left foot tumor is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

5.  Service connection for infections is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).

6.  Service connection for bruxism is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2009).  

7.  Service connection for heat exhaustion is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

8.  Benign prostatic hypertrophy was not incurred in service, 
nor may service connection for such disability be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002 & Supp 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

9.  Service connection for loss of sex drive is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

10.  The RO's April 1974 decision that denied service 
connection for a low back condition is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2009).

11.  The evidence received since the RO's April 1974 
determination is new and material, and the claim of service 
connection for a low back condition is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

12.  A compression fracture was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  

The foregoing notice requirements were satisfied by an April 
2005 letter.  
Importantly, that letter acknowledged the prior denial of 
service connection for a low back condition and notified the 
Veteran that "new and material" evidence was necessary to 
reopen those issues.  The RO explained to the Veteran that 
the necessary evidence must demonstrate that his low back 
condition was incurred in or aggravated by (e.g. related to) 
his active military service, as such evidence was not present 
at the time of the prior final decision.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Board is cognizant that the April 2005 letter did not 
provide notice regarding what is necessary to substantiate 
the Veteran's claim of entitlement to service connection for 
bruxism on a secondary basis.  However, the Veteran's 
assertions that this condition is related to his service-
connected PTSD reflects his familiarity with the theory of 
entitlement behind a secondary service connection claim.  
Additionally, he is represented by an organization that is 
intimately familiar with his case and what is necessary to 
substantiate his claim.

Following the letter, the August 2006 statement of the case 
and March 2008 supplemental statement of the case were 
issued, each of which provided the Veteran an additional 60 
days to submit more evidence.  The Veteran was informed of 
the law and regulations governing the assignment of 
disability ratings and effective dates in a June 2008 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file.  Neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal. 

The Board acknowledges that the Veteran has not been accorded 
VA examinations pertinent to the conjunctival cysts, left 
foot tumor, infections, heat exhaustion, prostatic 
hypertrophy, and loss of sex drive claims on appeal.  
However, as will be discussed in the following decision, 
service treatment records are negative for complaints of, 
treatment for, or findings of these conditions.  Further, 
available post-service medical records do not reflect a 
current left foot tumor or any clinical finding of a 
disability manifested by loss of sex drive.  While post-
service medical records do reflect findings of conjunctival 
cysts and benign prostatic hypertrophy, they do not indicate 
a link between the Veteran's active military duty and these 
conditions.  The Board acknowledges that the Veteran was 
treated for heat exhaustion and a gastrointestinal infection 
during service.  However, post-service medical records are 
absent of findings of any such conditions.  Thus, a remand to 
accord the Veteran an opportunity to undergo VA examinations 
that specifically address the etiology of the foregoing 
conditions is not necessary.  VA's duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  Charles 
v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. 
§ 5103A(a)(2).  See also & McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown to be present.  38 U.S.C.A. § 1110.  The Court has 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

When a chronic disease such as an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year of the Veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Regulations pertaining to herbicide exposure provide that if 
a Veteran served on active duty in Vietnam, during the 
Vietnam era, the Veteran is presumed to have been exposed to 
herbicides (e.g., Agent Orange).  38 C.F.R. § 3.307.  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to herbicide exposure.  
38 C.F.R. §§ 3.3.07(a)(6), 3.309(e).  

Moreover, an appellant who does not meet the statutory 
criteria for presumptive service connection based on 
herbicide exposure is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions set 
forth in Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices 
in which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended to certain specific disorders, based 
upon extensive scientific research.  See, e.g., Notices, 68 
Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 
61 Fed. Reg. 57,586-589 (1996).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

IV.  Service Connection

A.  Bilateral Hearing Loss And Tinnitus

The Veteran contends that his currently-shown bilateral 
hearing loss and tinnitus is the result of noise exposure 
during service.  Specifically, he asserts that, while serving 
in Vietnam as a heavy equipment operator, he was exposed to 
the loud noise of equipment engines, land mines, and gun fire 
without ear protection.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service records reflect "normal" ear 
conditions upon enlistment.  These records also indicate that 
the Veteran was assigned to the 79th Engineer Company as a 
construction equipment operator.  Given his unit of 
assignment, 
in-service noise exposure is conceded.  The report of his May 
1970 discharge examination reflects normal audiometric 
findings at 500, 1000, 2000, and 4000 hertz (results at 3000 
hertz were not recorded).

The earliest evidence reflecting current hearing loss is an 
October 2000 VA treatment report, which indicates the 
issuance of hearing aids following a previous finding of 
bilateral hearing loss. 

The Veteran underwent a VA audiological examination in July 
2005.  At that time, he reported that he first noticed 
hearing loss in 1971, subsequent to his military service.  He 
denied a history of occupational noise exposure as an 18 
wheeler truck driver.  He also reported bilateral tinnitus.  
Pure tone air conduction and bone conduction thresholds 
showed mild to severe sensorineural sensorineural hearing 
loss in the right ear and moderate to profound sensorineural 
hearing loss in the left ear.  Speech discrimination scores 
were 96 percent correct bilaterally.  Based on these 
findings, as well as a review of the claims file, the 
examiner opined that the Veteran's reported in-service noise 
exposure was not responsible for his current hearing loss and 
tinnitus, noting that the Veteran demonstrated normal hearing 
upon service separation in 1970.

Here, there is a lengthy period of time during which there is 
no contemporaneous evidence of record as to the Veteran's 
hearing acuity.  This lengthy period without post-service 
treatment weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  For the Veteran to prevail 
on his claim, the 30-year gap between his service and the 
first evidence of a hearing problem must be overcome.  That 
has not occurred in this case.  

There is no contemporaneous evidence of record showing that 
the Veteran had hearing loss or tinnitus upon discharge from 
service; rather the report of his medical examination at 
discharge shows he had normal hearing at that time.  Further, 
while the Veteran has reported that he first noticed his 
hearing loss and tinnitus in 1971, there is no evidence 
whatsoever pertaining to his hearing acuity within one year 
of service (to trigger the application of the legal 
presumption of service connection for chronic disease).  The 
earliest document showing the presence of hearing loss is in 
2000; and, even then, the disability was not attributed to 
service.  Indeed, any link to service has been specifically 
rejected.  Given the lack of medical evidence of hearing loss 
or tinnitus for decades after service, and a specific medical 
opinion rejecting a link between the Veteran's service and 
these conditions, the greater weight of the evidence is 
against the claim.

B.  Conjunctival Cysts

The service treatment records are absent for complaints or 
findings of conjunctival cysts, with the separation 
examination reflecting normal eye conditions.

A May 2005 VA treatment report reflects a diagnosis of 
conjunctival cysts of the right eye.  Subsequent reports show 
continued treatment for the condition, including surgical 
excision.  None of these records indicate a link between the 
Veteran's active military service and his conjunctival cysts.

Given the lack of medical evidence of conjunctival cysts 
during service, or for years after service, and the absence 
of a medical condition linking the condition to service, the 
Board finds that the greater weight of the evidence is 
against the claim.

C.  Left Foot Tumor

The service treatment records are negative for complaints or 
findings of a left foot tumor, with the separation 
examination reflecting normal clinical evaluation of the 
feet.

A July 2004 VA treatment report reflects a complaint of left 
heel pain for several months and a diagnosis of left foot 
calcified soft tissue.  Subsequent reports show surgical 
excision of the mass in August 2004, with no complications.  
Although an April 2005 treatment report shows the Veteran 
complaining of pain in the area of the surgery, evaluation 
revealed no abnormality, including callus or infection.
Based on the foregoing, the Board finds that service 
connection for a left foot tumor is not warranted.  
Specifically, while VA treatment records reflect a left foot 
mass, this condition was treated and resolved without 
complication prior to the Veteran's February 2005 claim.  
Records since that time reflect complaints of left foot pain, 
but no diagnosis of a left foot pathology.  The Board notes 
that pain alone, without a diagnosed or identifiable 
underlying condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  In the absence of competent 
proof of a present disability, there can be no valid claim, 
and the appeal must be denied.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). 

D.  Infections 

The service treatment records reflect treatment in March and 
April 1968 for stomach cramps and nausea, variously diagnosed 
as intrabdominal viral disease, and acute gastroenteritis.  
Additionally, a June 1968 treatment report indicates that the 
Veteran was recovering from an intestinal infection.  
Subsequent treatment records reflect no further complaints or 
treatment for an infection or any residuals thereof. 

Post-service medical records are absent for findings of any 
current chronic infection.  In the absence of competent proof 
of a present disability, there can be no valid claim, and the 
appeal must be denied.  Brammer.

E.  Bruxism

The Veteran contends that he developed bruxism as a result of 
his 
service-connected PTSD.

The service treatment records are negative for complaints or 
findings of teeth grinding.

A September 2005 VA treatment report indicates that the 
Veteran was a heavy bruxer (teeth grinder). 

In September 2006, the Veteran underwent a VA examination to 
determine if his currently-shown bruxism is related to his 
service-connected PTSD.  The examiner stated that he was 
unable to provide an answer as to the etiology of the 
Veteran's bruxism, noting that bruxism is not mentioned as 
any part or sequela of PTSD in the psychiatric literature, 
and that the Veteran should be evaluated by an appropriate 
medical professional.

Accordingly, in September 2006, the Veteran underwent a 
dental and oral VA examination.  The examiner, who was a 
psychiatrist, opined that he could not answer the question of 
whether the Veteran's bruxism was related to his PTSD without 
resorting to speculation.  In support of this determination, 
the examiner noted that bruxism can be due to other 
conditions, such as malocclusion, which he noted the Veteran 
has.

Based on the foregoing facts, the Board finds that the 
greater weight of the evidence is against the claim.  The 
record is absent for complaints or findings of bruxism during 
service, or for decades after service.  Further, any 
relationship between the Veteran's currently-shown bruxism 
and his service-connected PTSD has been specifically 
characterized as speculative.  The Board notes that service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  While 
the Veteran may sincerely believe that his bruxism is related 
to his service-connected PTSD, he is not competent to render 
an opinion as to etiology of his bruxism because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, the 
Board finds that service connection for bruxism is not 
warranted, and the appeal is denied.


F.  Heat Exhaustion

The service treatment records reveal treatment for heat 
exhaustion in April 1968.  Subsequent treatment records are 
absent for complaints or findings of heat exhaustion.

Post-service medical records are absent for findings of any 
current chronic residuals of heat exhaustion or heat-related 
disorder.  In the absence of competent proof of a present 
disability, there can be no valid claim, and the appeal must 
be denied.  Brammer.

G.  Benign Prostatic Hypertrophy

The Veteran contends that his currently-shown prostatic 
hypertrophy is secondary to Agent Orange exposure while 
serving in Vietnam.  

The Veteran's personnel records reflect that he served in the 
Republic of Vietnam during the Vietnam Era from March 1968 to 
February 1969.  Thus, he is presumed to have been exposed to 
herbicides.  38 C.F.R. § 3.307(a)(6)(iii). 

The service treatment records are negative for complaints or 
findings of any prostate condition, including prostatic 
hypertrophy, with the separation examination reflecting a 
normal genitourinary system.  Thus, a chronic condition of 
the prostate is not shown in service.

As mentioned, based on the Veteran's service in Vietnam, he 
will be afforded the presumption of exposure to herbicides.  
Significantly, however, benign prostatic hypertrophy is not 
among the diseases for which service connection may be 
presumed due to herbicide exposure.  38 C.F.R. §§ 
3.3.07(a)(6), 3.309(e).  The Veteran is therefore not 
entitled to service connection for benign prostatic 
hypertrophy based on herbicide exposure on a presumptive 
basis.  38 C.F.R. 
§ 3.307(a)(6)(ii).

As previously discussed, however, an appellant who does not 
meet the statutory criteria for presumptive service 
connection based on herbicide exposure is not precluded from 
establishing service connection with proof of actual direct 
causation.

The medical evidence of record shows a September 2005 VA 
finding of a slightly prominent prostate with bladder outlet 
obstruction.  VA records dated in October 2007 reflect benign 
prostatic hypertrophy.  None of these records indicate a link 
between this condition and the Veteran's active military 
service, or exposure to Agent Orange therein.  

In view of the lack of medical evidence of a prostate 
condition in service, or for years after, and the absence of 
a specific medical opinion indicating a link between the 
Veteran's currently-shown benign prostatic hypertrophy and 
service, or exposure to Agent Orange therein, the Board finds 
that the greater weight of the evidence is against the claim.

H.  Loss Of Sex Drive

The service treatment records are entirely absent for 
complaints or findings of loss of sex drive or any impairment 
in sexual functioning.

Additionally, post-service medical records are absent for 
complaints of loss of sex drive, or findings of any chronic 
disability manifested by loss of sex drive.  In the absence 
of competent proof of a present disability, there can be no 
valid claim, and the appeal must be denied.  Brammer

V. New And Material Evidence

Evidence of record at the time of the April 1974 RO decision 
shows that the Veteran was found to have moderate scoliosis 
of the lumbar spine on service entrance in October 1967.  
Evidence also reflects multiple complaints of low back pain 
during service, with no clinical findings indicated.  
Additionally, service treatment records show that the Veteran 
sustained an abrasion to his lower back in April 1969 
following a motorcycle accident.  X-rays of the back at that 
time were negative.  The report of a March 1974 VA 
examination reflects diagnoses of chronic lumbosacral strain 
due to congenital anomaly of the first sacral segment and 
mild compression fracture of the body of T-12.  As there was 
no evidence that the Veteran's pre-existing low back 
disability was aggravated by his active duty, the RO denied 
service connection for a low back condition (characterized as 
low back pain).  The Veteran did not appeal this decision to 
the Board.  Thus, the RO's decision is final.  38 U.S.C.A. 
§ 7105, C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.
By a February 2005 statement to the RO, the Veteran again 
raised the issue of entitlement to service connection for a 
back condition.

A Veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a).  
New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356, 
1359 (Fed. Cir. 1998).  In deciding the issue of whether 
newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the April 1974 RO decision, there was no 
medical evidence indicating that the Veteran's pre-existing 
scoliosis was aggravated by his active military duty.  
Evidence received since that time, however, relates another 
currently-shown back condition to service.  Specifically, a 
September 2006 VA examiner related the Veteran's compression 
fracture of the  lumbar spine to the vehicular accident in 
service. 

This evidence is clearly probative because, for the first 
time, competent evidence reflects a medical determination 
relating a low back condition specifically to service.  Thus, 
the Board finds that the additional evidence received since 
the last prior final denial of service connection for a low 
back condition raises a reasonable possibility of 
substantiating the claim of service connection.  This 
additional evidence is, therefore, new and material, as 
contemplated by the pertinent law and regulations, and serves 
as a basis to reopen the Veteran's claim.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim of service 
connection for a low back condition has been received, we 
must now address the de novo issue of entitlement to service 
connection for this condition.

As mentioned, the service treatment records reflect that the 
Veteran was involved in a motorcycle accident in 1969.  
Although X-rays at that time were apparently negative, the 
Veteran was found to have an abrasion on the lower back.  

At the March 1974 VA examination, the Veteran reported the 
in-service motorcycle accident.  X-rays revealed, in 
pertinent part, a mild compression fracture of the body of T-
12.  The examiner did not offer an opinion as to the etiology 
of this condition.

At his most recent September 2006 VA examination, the Veteran 
again reported an in-service vehicular accident.  He denied 
any other history of injury.  X-rays of the lumbar spine 
revealed an old compression fracture in the upper lumbar 
spine at T12 or L1.  The examiner opined that this condition 
was as likely as not related to the
in-service accident, noting that the type of accident the 
Veteran described would have been sufficient to produce such 
a finding.

In view of the documented in-service vehicular accident, and 
a specific medical opinion relating the Veteran's currently-
shown old compression fracture of the lumbar spine to that 
accident, the Board finds that service connection for it is 
warranted.  



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for conjunctival cysts of the right eye is 
denied.

Service connection for a left foot tumor is denied.

Service connection for residuals of infections is denied.

Service connection for bruxism, to include as secondary to 
service-connected PTSD is denied.

Service connection for heat exhaustion is denied.

Service connection for benign prostatic hypertrophy, to 
include as secondary to Agent Orange exposure, is denied.

Service connection for loss of sex drive, to include as 
secondary to Agent Orange exposure, is denied.

Service connection for a compression fracture residuals is 
granted.

REMAND

In a statement, which was received by the RO in April 2008, 
the Veteran expressed his disagreement with a December 2007 
rating decision which, in pertinent part, denied service 
connection for diabetes mellitus type II and peripheral 
neuropathy of the lower extremities.  As such, the Veteran's 
claims of entitlement to service connection for diabetes 
mellitus type II and peripheral neuropathy of the lower 
extremities are remanded for the issuance of a statement of 
the case.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the 
Veteran regarding the issues of service 
connection for diabetes mellitus type II, 
to include as secondary to Agent Orange 
exposure, and peripheral neuropathy of the 
lower extremities, to include as secondary 
to diabetes mellitus, pursuant to his 
April 2008 notice of disagreement.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


